Title: From George Washington to John Robinson, 30 May 1757
From: Washington, George
To: Robinson, John

 

[Fort Loudoun, 30 May 1757]
To John Robinson esquire, Speaker.Dear Sir,

We receive fresh proofs every day of the bad direction of our Indian affairs. It is not easy to tell what expences have arisen on account of these Indians; how dissatisfied they are, and how gloomy the prospect of pleasing them appears, while we pursue our present system of management.
I therefore beg leave to propose a plan, which I know is exactly agreeable to the french policy of treating them; and which may, if properly executed, be a mean of retrieving our lost credit with this people; and prove of infinite advantage to the Country. The French, Sir, have a proper person appointed to the direction of these affairs; who makes it his sole business to study their dispositions, and the art of pleasing them. This person is invested with power to treat with, and reward them for every piece of service; and, by timely presents, on suitable occasions, obtain very great advantages. There is always a Store of Goods committed to his care, to answer these purposes; and no other person is suffered to meddle with it: By which means the whole business is thrown into one chanel, and thereby becomes easy & regular. Whereas, with us, ’tis every bodies business, and no ones to supply: Every person attempts to please, and few succeed in it; because one promises this, and another that, and few can perform any thing, but are obliged to shuffle and put them off, to get rid of their importunities.
Hence they accuse us of perfidy and deceit! I cou’d recapitulate a great number of their reproachful complaints, if I judged it necessary to confirm what I have already advanced. But I believe, Sir, you are convinced from what you have seen, that there can be no deception in my Story—Therefore, I shall endeavour to remark with candour, freedom and submission, that unless some person is appointed to manage the Indian Affairs of this Colony, under the direction of the Governor, or the Southern Agent; that a vast expence and but little advantage will accrue from the coming of those Indians among us—And I know of no person so well qualified for an undertaking of this sort as the Bearer, Captain Gist. He has had extensive dealings

with the Indians, is in great esteem among them; well acquainted with their manners and customs—is indefatigable and patient: Most excellent qualities indeed, where indians are concerned! And, for his capacity, honesty and Zeal, I dare venture to engage. If he shou’d be appointed to this Duty; or, if this plan should take effect; I dare say you will judge it advisable, to send for a large assortment of those species of Goods which are most likely to carry on the above-mentioned Business.
Bullen, a Cuttawba warrior, has been proposing a plan to Capt. Gist, for bringing in the Creek and Chickasaw Indians: If such a scheme as this can be effected, by the time we shall march for Fort Du Quesne, it wou’d be a glorious undertaking, and worthy the man. I am &c.

G:W.
May 30th 1757.   

